____________

                                    No. 95-2763
                                   ____________


United States of America,               *
                                        *
                  Appellee,             *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota
Wayne Steven Snook,                     *
                                        *
                  Appellant.            *

                                   ____________

                      Submitted:    December 12, 1995

                         Filed:      July 5, 1996
                                   ____________

Before McMILLIAN, JOHN R. GIBSON and BEAM, Circuit Judges.
                              ____________


McMILLIAN, Circuit Judge.


      Wayne Steven Snook appeals from a final judgment entered in the
United States District Court1 for the District of South Dakota, upon a jury
verdict finding him guilty of one count of possession with intent to
distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1), and one
count of carrying a firearm in relation to a drug offense, in violation of
18 U.S.C. § 924(c).   The district court sentenced Snook under the federal
sentencing guidelines to 123 months imprisonment, seven years supervised
release and a special assessment of $100.00.        For reversal, Snook argues
the district court erred in denying his motion to suppress evidence seized
from his automobile following his arrest on a




      1
       The Honorable Lawrence L. Piersol, United States District
Judge for the District of South Dakota.
warrant.   For the reasons discussed below, we affirm the judgment of the
district court.


                              I.   Background


       On January 1, 1995, a Sioux Falls police officer, John Keenan,
overheard a radio call directed to another officer, David Rowe.         The
dispatcher informed Rowe that Snook was at a nearby car dealership, Ted
Tufty Dodge, and that a warrant was outstanding for Snook’s arrest for
simple assault.   In addition, the dispatcher gave a description of Snook
and the car he was driving.   Upon realizing that he was only a half block
away from Ted Tufty Dodge, Keenan informed Rowe that he was in the vicinity
and   proceeded towards the car dealership.       When Keenan arrived, he
immediately saw Snook, who was just stepping out of his vehicle.   At this
point, the motor of Snook’s car was still running.


       After verifying Snook’s identity, Officer Keenan searched him for
weapons, handcuffed him and placed him in the back of the police car.    At
approximately the same time, Officer Rowe arrived in a separate vehicle.
Rowe and Keenan called their supervisor and informed him that Snook had
been arrested, that Snook’s car was still running and that they were aware
of no one who could take possession of it.   The supervisor gave permission
to tow the car.    Keenan then left the scene to transport Snook to the
Minnehaha County Jail.   Rowe, who was left alone with Snook’s vehicle,
walked over to the vehicle to turn off the ignition.    When Rowe knelt on
the driver’s seat to shut off the ignition, he observed what he thought to
be a marijuana pipe sitting in the open ashtray of the car.   In addition,
while reaching over to examine the marijuana pipe, Rowe observed a .380
caliber semi-automatic handgun which slid out from underneath a jacket that
was lying on the center of




                                    -2-
the driver’s seat.2      Rowe also found on the front passenger side floorboard
a Tupperware dish which contained marijuana.         As he continued to search the
front seat of the vehicle, he lifted the jacket and noticed that the left
sleeve was heavy.      Upon reaching down inside the left jacket sleeve, Rowe
removed a large plastic bag.        Inside this bag were several smaller bags
containing various amounts of methamphetamine with a total weight of 250.2
grams.       Rowe also found a .380 caliber bullet in the pocket of the jacket.
The entire search of the vehicle lasted five to six minutes.          Afterwards,
Rowe waited at the scene until the tow truck arrived.


         On January 19, 1995, a federal grand jury returned a two-count
indictment against Snook.       Snook was charged with possession with intent
to distribute methamphetamine under 21 U.S.C. § 841(a)(1) and carrying a
firearm in relation to a drug offense under 21 U.S.C. § 924(c).                On
February 14, 1995, Snook filed a motion to suppress all physical evidence
seized from his vehicle at the time of his arrest.               In an Order and
Memorandum dated March 20, 1995, the district court denied Snook’s motion
to suppress.


         On March 29, 1995, the jury found Snook guilty on both counts charged
in the indictment.         The district court sentenced Snook to 123 months
imprisonment, seven years supervised release and a special assessment of
$100.00.       This appeal followed.


                                  II.   Discussion


         We first address our standard of appellate review.         We review the
district court’s factual findings for clear error and its conclusion as to
whether the search violated the Fourth Amendment




         2
      Rowe subsequently learned at the police station that Snook
had a concealed weapons permit.

                                        -3-
de novo.    See United States v. Hogan, 25 F.3d 690, 692 (8th Cir. 1994).3


      The district court determined that, although the search of Snook’s
vehicle was conducted without a warrant, the contraband discovered inside
the vehicle fell within the plain view exception to the search warrant
requirement.4      As articulated by the Supreme Court in Minnesota v.
Dickerson, 508 U.S. 366, 374-75 (1996), the plain view doctrine provides
that “if police are lawfully in a position from which they view an object,
if its incriminating character is immediately apparent, and if the officers
have a lawful right of access to the object, they may seize it without a
warrant.”    Id.   On appeal, Snook argues that the district court erred in
denying his motion to suppress the evidence seized from his vehicle,
because the search violated the Fourth Amendment.     Snook argues that the
plain view doctrine does not apply in the present case, because Officer
Rowe unlawfully entered the vehicle in order to turn off the ignition.


      Snook also argues that the search of his automobile conducted by
Officer Rowe was not a lawful search incident to his arrest.    In New York
v. Belton, 453 U.S. 454, 460 (1981) (Belton), the Supreme Court extended
the “search incident to arrest” exception to the warrant requirement to the
context of vehicle searches, holding that “when a policeman has made a
lawful custodial arrest of the




     3
      The Supreme Court has recently held that in considering the
legality of police conduct undertaken without a warrant, an
appellate court should review de novo the ultimate questions of
probable cause and reasonable suspicion. Ornelas v. United States,
116 S. Ct. 1657, 1663 (1996).
      4
      Although the district court admitted the evidence found in
Snook’s automobile under the plain view doctrine, it determined
that the search of the vehicle was not made incident to the arrest
of Snook, under the standard set forth in New York v. Belton, 453
U.S. 454, 460 (1981), because Snook was not an “occupant” of his
automobile at the time of his arrest. Slip op. at 2.

                                     -4-
occupant of an automobile, he may, as a contemporaneous incident of that
arrest,     search   the   passenger   compartment   of   that   automobile.”   Id.
(citations omitted).       Snook contends that this exception does not apply in
the present case, because he was not an occupant of the automobile at the
time of his arrest, as required by Belton, but rather had just stepped out
of the car.


       In   response, the government maintains that the district court
properly denied Snook’s motion to suppress the contraband discovered inside
his   vehicle.       First, the government argues that Officer Rowe acted
reasonably in entering Snook’s car in order to turn off the ignition.
Citing Colorado v. Bertine, 479 U.S. 367, 372 (1987), the government
contends that Officer Rowe had an obligation to secure Snook’s vehicle from
damage or theft.      Because Rowe was performing a valid post-arrest duty when
he observed the marijuana pipe and handgun inside Snook’s automobile, the
government argues that the plain view exception squarely applies to these
two items.     Further, the government maintains that the discovery of the
marijuana pipe and handgun gave Officer Rowe probable cause to search the
passenger compartment of the vehicle, such that the container of marijuana
and the methamphetamine were admissible under the probable cause exception
to the search warrant requirement.


       Addressing Snook’s argument that the search of his automobile was not
made incident to his arrest, the government responds that the Belton
bright-line rule provides an alternative basis for upholding the district
court’s admission of the contraband.           More particularly, the government
maintains that Snook was an occupant of his vehicle because he had been
inside the vehicle immediately prior to the arrest and was standing only
a few feet from his car when he was arrested.              E.g., United States v.
Riedesel, 987 F.2d 1383, 1388-89 (8th Cir. 1993) (Riedesel)).             We agree.




                                         -5-
       It is well-settled that a court of appeals may affirm on any ground
supported by the record.    See, e.g., Phillips v. Marist Soc’y, 80 F.3d 274,
275 (8th Cir. 1996).     We hold that the search of Snook’s automobile was
incident to his arrest and that the evidence found pursuant to that search
was admissible on this basis.5       The fact that Snook had just stepped out
of his vehicle as the officer arrived and before his arrest does not alter
his status as an “occupant” of the vehicle.        The present case is similar
to Belton, in which the police officer, after directing the suspects to get
out of the car, “placed them under arrest . . . and split them up into
separate areas of the Thruway.” 453 U.S. at 456.       The officer then picked
up an envelope marked “super gold,” found that it contained marijuana and
proceeded to search the passenger compartment of the car.                 Id.   Upon
discovering a jacket belonging to Belton on the back seat, the officer
opened one of the pockets and discovered cocaine.          Id.   The Supreme Court
upheld the search as incident to a lawful arrest, although Belton had been
standing outside the car at the time of his arrest.           Id. at 460-61.    See
also   Riedesel, 987 F.2d   at   1389   (warrantless    search   of   passenger
compartment of defendant’s automobile was justified as valid search
incident to defendant’s arrest, where defendant had been standing next to
car at the time of his arrest and      had asked of his own accord to re-enter
car to lock the doors); United States v. McCrady, 774 F.2d 868, 871-72 (8th
Cir. 1985) (warrantless search of passenger compartment of defendant’s car
immediately after defendant was arrested and placed in police car was a
valid search incident to defendant’s arrest).


       In the present case, Snook had stepped out of his vehicle immediately
before he was arrested by Officer Keenan.         Thus, we hold that he was an
occupant of his automobile at the time of his




       5
       We also believe the district court did not err in holding
that the evidence was admissible under the plain view exception to
the search warrant requirement.

                                       -6-
arrest and the warrantless search of the passenger compartment of his car
was justified as a search incident to his arrest. We therefore hold that
the district court did not err in denying Snook’s motion to suppress the
evidence discovered in his vehicle.


      Accordingly, the judgment of the district court is affirmed.


      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -7-